           Case 3:20-cv-00133-JCH Document 156 Filed 09/06/20 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT


    JAKUB MADEJ,                                                 CASE NO. 3:20-cv-00133 (JCH)
             Plaintiff,
                                                                 SEPTEMBER 6, 2020
          vs.
                                                                 PLAINTIFF’S MOTION FOR
    YALE UNIVERSITY et al.,                                      CONFERENCE AND EXHIBIT TO
              Defendants.                                        PLAINTIFF’S MOTIONS TO
                                                                 COMPEL WITNESS TO APPEAR
                                                                 AND TESTIFY (ECF ## 144, 148)


         Plaintiff Jakub Madej (“Plaintiff”) files the attached deposition transcript, together with

four admitted exhibits, conclusively establishing that Mr. Keshav Raghavan (the “witness”) once

again failed to comply a valid court-issued subpoena and did not appear to testify at the second

deposition noticed for and held on September 1, 2020. A transcript has been prepared to

memorialize the attempted deposition, which was suspended at 10:00 am due to non-appearance.

As discussed in the previous filings (ECF ## 144, 148) and demonstrated by the attached

transcript, Mr. Raghavan’s non-compliance has no justification in either law or fact. The witness

was not relieved by the Court from his obligation to comply, did not move for a protective order,

and did not even appear before the Court to contest the subpoena. It is undisputable that plaintiff

is entitled to depose Mr. Raghavan, whose testimony could, and indeed would reveal information

directly adverse to and inconsistent with the position staunchly advanced by Yale Defendants.

More worryingly, the record aptly suggests the University is solely responsible for witness’s

repeated non-appearance. Yale first requested that the Raghavan subpoena be quashed,

misleadingly characterizing its student as Yale’s “agent” 1 – all despite a well-established rule



1
 This characterization must fail in either case, as Defendants cite no authority for its proposition that a corporate
defendant has standing to move to quash a subpoena issued to its customer – or that a university has standing has
           Case 3:20-cv-00133-JCH Document 156 Filed 09/06/20 Page 2 of 3



that a party lacks standing to move to quash a third-party subpoena. (ECF #144-1, at 4-6.) When

the court did not rule on defendants’ “request” before the deposition date, Yale Defendants

“granted” themselves a relief, ensuring that the witness will not comply. Indeed, Mr. Raghavan is

a 21-year-old law-abiding citizen with no imaginable reason or incentive not to comply with a

court-issued subpoena.

         This development squarely summarizes Yale Defendants’ continued and deliberate

failure to discharge their crystal-clear discovery obligations, frustrate the exchange of

information to which plaintiff is unequivocally entitled, and delay a fair resolution of this case on

its merits. Absent an intervention from this Court, this pattern of self-help – thoroughly

unacceptable under our system of discovery – will only continue. To this end, Plaintiff

respectfully requests a conference with the Court as soon as the Court’s calendar permits, given

the Court’s criminal docket and outstanding time-sensitive business. A proposed briefing

schedule and a concise summary of matters to be discussed will be soon filed with the Clerk.

Plaintiff also requests that a status conference scheduled for a date certain followed, for example

in 60 days, to ensure a productive and efficient discovery and eliminate needless motion practice

that will only burden the Court in preparation for trial.



Dated: September 6, 2020
         New York, NY                                           THE PLAINTIFF,
                                                                JAKUB MADEJ

                                                                By: /s/ Jakub J. Madej
                                                                   Jakub Madej
                                                                   LAWSHEET
                                                                   415 Boston Post Rd Ste 3-1102
                                                                   Milford, CT 06460


standing to move to quash a subpoena issued to its student. Plaintiff could not locate a single case from this Circuit
that might entitle the University to the relief it seeks here.
Case 3:20-cv-00133-JCH Document 156 Filed 09/06/20 Page 3 of 3



                                    T: (203) 928-8486
                                    F: (203) 902-0070
                                    E: j.madej@lawsheet.com

                                    Counsel for Plaintiff
